SULLIVAN, Chief Judge
(concurring in the result):
The issue granted review in this case was raised by appellant in his Supplement to Petition For Grant of Review. It states:
WHETHER THE ARMY COURT OF MILITARY REVIEW ERRED BY HOLDING THAT A POST-TRIAL CONFINEE CANNOT, AS A MATTER OF LAW, ALSO BE HELD IN “PRETRIAL RESTRICTION TANTAMOUNT TO CONFINEMENT” SO AS TO TRIGGER THE SPEEDY TRIAL CLOCK OF RULE FOR COURTS-MARTIAL 707.
This issue presents no constitutional or statutory question but only one calling for an interpretation of an executive regulation. Accordingly, judicial restraint dictates my abstention from commenting on these other questions.
Turning to this issue, I find the excellent opinion of the Court of Military Review dispositive. 32 MJ 959 (1991). Its reasoning and reliance on Federal case law is appropriate and is sufficient for affirmance in this case. See United States v. Jackson, 781 F.2d 1114 (5th Cir.), cert. denied, 476 U.S. 1174, 106 S.Ct. 2901, 90 L.Ed.2d 987 (1986); United States v. Mills, 641 F.2d 785 (9th Cir.), cert. denied, 454 U.S. 902, 102 S.Ct. 409, 70 L.Ed.2d 221 (1981).